Citation Nr: 1542722	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  13-05 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for diabetes.

2. Entitlement to service connection for leukocytosis.

3. Entitlement to service connection for right knee disability.

4. Entitlement to service connection for lumbar spine (low back) disability, to include degenerative arthritis.

5. Entitlement to service connection for a cervical spine (neck) disability, to include degenerative arthritis.

6. Entitlement to service connection for a right hip disability, to include degenerative arthritis and as secondary to the low back.

7. Entitlement to service connection for right thigh and lower leg pain (right leg), to include as secondary to the low back.

8. Entitlement to service connection for right buttock pain, to include as secondary to the low back.

9. Entitlement to service connection for hand cramps, to include as secondary to the neck disability.

10. Entitlement to service connection for feet cramps, to include as secondary to the low back.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified before the undersigned in a June 2015 hearing.  A hearing transcript was associated with the claims file and reviewed.

The issues of entitlement to service connection for the low back, neck, right hip, right leg, right buttock, hands, and feet disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

At the June 2015 hearing, before promulgation of a decision on the appeal, the Veteran withdrew his appeals with respect to the denial of service connection for diabetes, right knee disability, and leukocytosis.


CONCLUSION OF LAW

Regarding the issues of service connection for diabetes, right knee disability, and leukocytosis, the criteria for withdrawal of the appeals by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

At the June 2015 Board hearing, the Veteran indicated that he wished to withdraw his appeal of the denial of service connection for diabetes, right knee disability, and leukocytosis.  The withdrawal was received by the Board prior to the promulgation of a decision on the appeal and was in accordance with 38 C.F.R. § 20.204.  As such, there remain no allegations of error of fact or law for appellate consideration as to these issues.  The Board has no jurisdiction to review the appeals of the denial of service connection for diabetes, right knee disability, and leukocytosis, and the appeals are dismissed.  See 38 C.F.R. § 20.202.


ORDER

The appeal for service connection for diabetes is dismissed.

The appeal for service connection for a right knee disability is dismissed.

The appeal for service connection for leukocytosis is dismissed.


REMAND

Additional development is needed for the Veteran's remaining claims.  First, at the Board hearing the Veteran reported having continued treatment at VA up to the present time.  The claims file only includes VA treatment up until 2012.  Current VA treatment records and records from any contracting facilities should be associated with the claims file.  

Further, regarding the low back and neck claims, VA treatment dated in February and April 2008 note osteoarthritis and left paracentral disc extrusion in the lumbar spine and April 1999 private treatment notes extensive degenerative change in the neck.  The Veteran asserted that he injured his spine in service and continued to have symptoms and need treatment.  In February 1975, the Veteran reported pain in his lower back, but his remaining service records are not available.  The available evidence suggests a possible relationship between the neck and back disability and service such that an examination is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has alleged that his right hip, right leg, right buttock, hand, and feet disabilities are related to his neck and back disabilities.  Thus, these claims are intertwined with the neck and back claims and must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records pertinent to the Veteran's claim, including records from contracting facilities like Mays & Schnapp identified in the hearing.  Document efforts to do so.

2. Thereafter, schedule the Veteran for a spine examination and forward the claims file to the examiner to address the following:

a. Are any current low back disabilities at least as likely as not related to the Veteran's reports of injuring his back in service?  Please consider his lay statements and the February 1975 report of low back pain.  

b. Are any current neck disabilities at least as likely as not related to the Veteran's reports of injuring his neck in service?  

Service treatment records were unavailable, so the lack of documentation should not be held against the Veteran.

c. If the back disability is related to service, did that disability at least as likely as not cause disability of the right hip?  

If the back disability is related to service but did not cause right hip disability, then did the back disability at least as likely as not aggravate (permanently worsen)  the right hip disability beyond its natural progression?   

Please note February 2008 VA treatment that found hip pain likely due to the back.

d. If the back disability is related to service, did that disability at least as likely as not cause any right leg and/or buttock disability?

If the back disability is related to service but did not cause any right leg and/or buttock disability, then did the back disability at least as likely as not aggravate the right leg and/or buttock pain beyond their natural progression?

e. If the back disability is related to service, did that disability at least as likely as not cause a foot disability manifested by cramps in the feet (please specify the exact diagnosis of this or any other foot disability)?

If the back disability is related to service but did not cause any disability manifested by cramps in the feet or other foot disability, then  did the back disability at least as likely as not aggravate a foot disability beyond its natural progression?

f. If the neck disability is related to service, did that disability at least as likely as not cause a hand disability manifested by cramps, or other disability of the hands (please identify all specific hand disabilities present)?

If the neck disability is related to service but did not cause any hand disability, then did the neck disability at least as likely as not aggravate the hand cramps or other hand disability beyond its natural progression?

Please consider all relevant lay and medical evidence and provide rationale for any conclusions. 

For all of the above inquiries, if aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3. If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


